UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


DORIS JOHNSON,                                   §
                                                 §
                  Plaintiff,                     §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:18-CV-392
                                                 §
COMMISSIONER OF SOCIAL                           §
SECURITY ADMINISTRATION,                         §
                                                 §
                  Defendant.                     §

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         The Plaintiff requests judicial review of a final decision of the Commissioner of Social

Security Administration with respect to her application for disability-based benefits. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont,

Texas, for consideration pursuant to applicable laws and orders of this court. The court received and

considered the Report of the United States Magistrate Judge pursuant to such order, along with the

record and pleadings. No objections to the Report of the United States Magistrate Judge were filed

by the parties.

         The court finds that the findings of fact and conclusions of law of the United States

Magistrate Judge are correct and the Report of the United States Magistrate Judge is ADOPTED.

A Final Judgment will be entered separately.

         SIGNED at Beaumont, Texas, this 21st day of January, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
